                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION


 In the Matter of:

 FREDRICK C. PAULSON, Owner of a
 2015 23' Supra Model SA450, 1IlN
 # ISRSA00IE415, Colorado                                   ORDER
 Registration #CL2288GH, her engine,
 tackle, apparel, appurtenances, etc.

 For Exoneration from
 or Limitation of Liability


      Fredrick C. Paulson moves for the admission of Jason R. Harris to practice

before this Court in this case with Liesel Shoquist to act as local counsel. Mr.

Harris's application appears to be in order.

      Accordingly, IT IS ORDERED that Paulson's motion to admit Jason R.

Harris pro hac vice (Doc. 2) is GRANTED on the condition that Mr. Harris shall

do his own work. This means that Mr. Harris must do his own writing; sign his

own pleadings, motions, and briefs; and appear and participate personally.

Counsel shall take steps to register in the Court's electronic filing system ("CM-

ECF"). Further information is available on the Court's website,

www.mtd.uscourts.gov, or from the Clerk's Office.



                                          1
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Harris, within fifteen (15) days of the date of this Order, files a notice

acknowledging his admission under the terms set forth above.

      DATED this    1.t2.~ of January, 2019.

                                                         loy, District Judge
                                                         ·strict Court


                                                 /

                                               l




                                           2
